                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re DANNY J. CARDENAS, G36254,                   Case No. 19-cv-02043-SK (PR)
                                   8                    Plaintiff.
                                                                                            ORDER OF TRANSFER
                                   9

                                  10

                                  11

                                  12          Plaintiff, a prisoner at the California Medical Facility in Vacaville, California, has filed a
Northern District of California
 United States District Court




                                  13   pro se complaint under 42 U.S.C. § 1983. A substantial part of the events or omissions giving rise

                                  14   to the claim(s) occurred, and the potential defendants identified in the complaint reside, in the

                                  15   County of Solano, which lies within the venue of the Eastern District of California. See 28 U.S.C.

                                  16   § 84(b). Venue therefore properly lies in the Eastern District. See id. § 1391(b).

                                  17          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  18   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  19   of California.

                                  20          The clerk shall transfer this matter forthwith.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 22, 2019

                                  23                                                    ______________________________________
                                                                                        SALLIE KIM
                                  24                                                    United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
